Citation Nr: 0623065	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ron Settle, Legal Intern



INTRODUCTION

The appellant served in the Army from July 1945 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  


FINDING OF FACT

The veteran currently has hypertension, but there is no 
competent evidence that shows a causal link between this 
condition and service.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in June 
2004, the RO satisfied the duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005).  Specifically, the RO notified him of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that he was expected to provide.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).  Although the record 
reflects that the RO has not provided notice with respect to 
the evaluation or effective-date elements of the claim, any 
question as to those elements is moot as the Board is denying 
the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The veteran's service 
medical records are unavailable and attempts to obtain those 
records from other sources were unsuccessful.  The RO 
documented the steps taken in the search for those records 
and notified the veteran that the records could not be 
located in March 2005.  

Where service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  VA also has a heightened duty to assist the 
claimant in the development of evidence relevant to the 
claim.  

The Board also concludes the duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable but VA attempted to obtain records of medical 
treatment in service from all other possible sources; no 
other records were located.  The veteran's post-service 
medical treatment records are in the record.  The appellant 
has not referred to any additional, unobtained, relevant, 
available evidence.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran asserts that he suffers from hypertension and was 
treated for hypertension during service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hypertension may be established based on a 
legal "presumption" by showing that hypertension manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 3.307, 
3.309(a).  As will be explained below, no legal presumption 
is applicable here because there is no evidence that the 
veteran's hypertension manifested itself within one year 
after service.

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the veteran claims he was first diagnosed and treated 
for hypertension while in service.  His service medical 
records are not of record, and although the Board has 
considered the veteran's statements, his lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In his claim filed in June 2004, the veteran reported that he 
had been treated for hypertension since 2002.  VA treatment 
records associated with the file are dated from 2002 and show 
a diagnosis and treatment of hypertension; however, the 
records do not link his current hypertension to service.  The 
earliest treatment diagnosis of hypertension in the records 
is in 2002, many years after separation from service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had hypertension in service or for 
many years thereafter.  Furthermore, the medical evidence on 
file does not relate the current hypertension to service.  As 
such, the Board finds that the preponderance of the evidence 
is against the claim, and the benefit of the doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________

M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


